                                   ALEXEI SCHACHT
                                  ATTORNEY AT LAW
                                123 WEST 94TH STREET
                              NEW YORK, NEW YORK 10025
                                  TEL: (646) 729-8180
                                  FAX: (212) 504-8341
                                 alexei@schachtlaw.net
                                  www.schachtlaw.net

                                                    September 18, 2021

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Victor Hugo Rojas Bascope, S7 19 C r. 91-03 (DLC)

Dear Judge Cote:

        With this letter, your Honor, I submit a series of letters from family and friends of my
client written on his behalf in support of him at his sentence hearing this week. Please consider
them along with the letter I previously filed. Thank you.

                                                    Respectfully submitted,


                                                    /s/ Alexei Schacht


                                                    Alexei Schacht

cc:    United States Attorney (by ECF)
